Citation Nr: 0335155	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  98-01 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for polycystic kidney 
disease as secondary to service-connected hypertension.

2.  Entitlement to service connection for skin cancer, to 
include as due to exposure to Agent Orange.  

3.  Entitlement to service connection for a lung disorder, to 
include as a result of tobacco use causing nicotine 
dependence.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating determinations dated in September 1997 
and January 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

In March 2001, the Court of Appeals for Veterans Claims 
granted a joint motion of the parties (the veteran and the VA 
Secretary) to vacate a September 1999 Board decision denying 
issues 1 and 4 listed on the title page of this remand.  
Issues 2 and 3 were developed for appellate review subsequent 
to the September 1999 Board decision.

The Board remanded the issues currently on appeal in June 
2003.  Review of the actions performed by the RO reveal that 
the mandate of that remand has been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's polycystic kidney disease was worsened by 
his service-connected hypertension and PTSD.  

3.  The veteran's lung disorder did not become manifest 
during his period of active service, nor did the veteran 
acquire nicotine dependence during service.

4.  The veteran's PTSD is manifested by depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, and 
restricted affect, i.e. moderate symptomatology productive of 
occasional decreases in work efficiency; it is not productive 
of more than definite or moderate large social and industrial 
impairment.  .


CONCLUSIONS OF LAW

1. Secondary service connection for the veteran's polycystic 
kidney disease is warranted on the basis of aggravation.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).

2.  Neither a lung disorder nor nicotine dependence were 
incurred or aggravated in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 1991 & Supp.2001); 38 C.F.R. 
§§3.102, 3.303 (2001). 

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As the caselaw relating to the applicability of VCAA to 
claims that were filed prior to its enactment, such as the 
ones that are currently before the Board on appeal, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the 
Federal Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002). Moreover, the Joint 
Motion/Court Order noted in the introduction to this 
decision mandated that the Board consider the duties to 
amended notify and assist the veteran found in VCAA. 

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.

The Board notes that the RO has referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Despite the veteran's waiver, the Board finds that VA's 
duties have been fulfilled in the instant case.  Here, the RO 
advised the veteran of the evidence necessary to substantiate 
his service connection claim by various documents.  For 
example, the veteran was advised of the applicable criteria 
concerning service connection and presumptive service 
connection for herbicide exposure by the November 1999 
Statement of the Case (SOC) and August 2003 Supplemental 
Statement of the Case (SSOC).  The Board notes that the VCAA 
made no change in the substantive statutory or regulatory 
criteria that govern entitlement to service connection.  
Additionally, the January 1998 SOC, September 1999 Board 
decision, and August 2003 SSOC advised the veteran of the 
criteria concerning the rating of mental disorders.  The SOCs 
and SSOCs identified all records currently in evidence and 
the August 2003 SSOC specified the documents that VA is 
responsible for procuring under 38 C.F.R. § 3.159 (2003).  In 
addition, the SOC and SSOC as well as the June 2003 remand 
indicated that VA would request any pertinent medical records 
identified by the veteran.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board further notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

As discussed in more detail below, sufficient evidence is of 
record to grant secondary service connection for polycystic 
kidney disease.  With regard to the claims of service 
connection for a lung disorder and an initial rating for PTSD 
greater than 30 percent, the Board notes that the veteran and 
his attorney submitted statements in August 2003 in which 
they both asserted that all evidence had been furnished to 
the VA and the veteran wished to forward his appeal to the 
Board.  Under these circumstances, there is no prejudice to 
the veteran for the Board to proceed to adjudicate the merits 
of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board finds that, in the circumstances of this case, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply); Valiao v. Principi, 17 Vet. App. 229 
(2003)(facts averred by claimant cannot conceivably result in 
grant of benefits the case should not be remanded for 
development that could not possibly change outcome of 
decision).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Service Connection

Law and Regulation

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Polycystic Kidney Disease

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310(a) (2003). 

Secondary service connection may be found in cases of 
aggravation, where there is additional non-service-connected 
disability which is proximately due to or the result of a 
service-connected condition, although in such a case 
compensation will only be given for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board finds the evidence supports a grant of service 
connection for the veteran's polycystic kidney disease based 
upon aggravation.  

Review of the veteran's service medical records reveals a 
normal intravenous pyelogram and the veteran's kidney disease 
was not diagnosed until more than one year after service.  
Thus, direct or presumptive service connection for polycystic 
kidney disease is not warranted.  However, the thrust of the 
veteran's claim is that his kidney disorder was caused or 
aggravated by his service-connected hypertension and PTSD.

There are several competent medical opinions that support 
secondary service connection for polycystic kidney disease 
based upon aggravation by service-connected disorders.  The 
most tenuous was made by VA psychiatric examiner in March 
1998, who opined that the veteran's service-connected PTSD 
had aggravated his kidney disorder.  It was the examiner's 
opinion that the increased stress level had contributed to 
the veteran's hypertension, which in turn had an adverse 
effect on his kidney dysfunction.  He noted that the medical 
literature over the previous ten years had shown a high co-
morbidity of physical problems in veteran's who had marked 
PTSD.  The Board notes that a psychiatrist is a medical 
doctor, and this opinion therefore is competent within the 
definition of 38 C.F.R. § 3.159(a)(1) (2003).  There are no 
contravening opinions weighing against this examiner's 
opinion.

In April 1997, Dr. J.W. examined the veteran for a 
neurological problem and noted as history that the veteran 
was being readied for a kidney transplant because of renal 
failure due to polycystic kidney disease and hypertension.  A 
second opinion from an August 1997 VA examiner performing an 
Agent Orange examination diagnosed polycystic kidney disease 
and hypertension with end stage renal failure.  The Board 
finds these opinions do not directly support a finding of 
aggravation for polycystic kidney disease, but do support the 
conclusion that the veteran's hypertension also contributed 
to his renal failure.  

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is at least in 
equipoise as to whether the veteran's polycystic kidney 
disease was aggravated by his service-connected PTSD and 
hypertension.  Under the circumstances, service connection 
may be granted, applying the "benefit of the doubt" rule.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The 
Board therefore finds that the evidence supports a grant of 
secondary service connection for the kidney disorder on the 
basis of aggravation.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102 (2003); Allen v. Brown, 7 Vet. App. 
439.

Lung Disorder

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2002); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

The veteran seeks service connection for a lung disorder, 
claimed as secondary to nicotine dependence and tobacco use.  

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
veteran filed his claim in March 1997, and therefore he may 
be entitled to service connection for current disability that 
resulted from in-service tobacco use. To warrant such service 
connection, the veteran must show that a lung disorder or 
disease is related to tobacco use during service.  
Alternatively, if a veteran can show current disability from 
tobacco use after his separation from service, he may show 
that he became dependent on nicotine from tobacco use during 
service to permit consideration of the effects of his tobacco 
use both during and after his military service.

Review of the evidence of record fails to show competent 
medical evidence of a current lung disorder that was manifest 
during the period of active service or of nicotine dependence 
that arose during the veteran's period of active service.

The veteran's service medical records are negative for 
diagnoses of any lung disorder.  Treatment records note in 
June 1966 that EKG showed frequent PVC (premature ventricular 
contraction).  He was prescribed Librium and advised to stop 
smoking.  The veteran's separation examination in November 
1968 noted, "June 66 had episode of frequent PUC's [sic] Rx 
stop smoking, no recurrences."  His lungs and chest were 
noted to be normal on physical examination.  

The veteran underwent a VA examination in February 1969.  He 
was noted to have no cough, shortness of breath, dizziness, 
or pain in his chest.  Physical examination showed no rales 
or wheezing audible.  Palpation and percussion were normal.

The veteran underwent a VA Agent Orange examination in August 
1997.  He denied any shortness of breath or dyspnea on 
exertion with walking two miles with a forty-pound pack that 
he had done the prior year.  He had been in training for a 
trip to Vietnam as a visitor.  He had not smoked cigarettes 
since 1967 secondary to recurrent upper respiratory 
infections.  He had had pneumonia as a child but without 
recurrence.  On examination, the veteran's chest had a normal 
configuration with regular non-labored respirations.  His 
breath sounds were clear.  A chest X-ray examination showed 
the lungs were clear without any focal infiltrate, pulmonary 
edema, or pleural effusion; the impression was negative 
chest.  A pulmonary function test (PFT) showed mild airway 
obstruction was present.  

The veteran underwent a VA examination in March 2003.  The 
examiner reviewed his claims folder and VA treatment records.  
The veteran reported that he started smoking in the 5th or 6th 
grade and continued to smoke until March of 1967, when he 
quit while in Vietnam.  He estimated that he smoked about a 
year and a half while in the service and was smoking around 
two packs per day.

The veteran noted occasional dyspnea that he did not 
necessarily associate with having smoked.  He sometimes was 
dyspneic when he was anxious.  He had an occasional couch 
with yellow phlegm.  He felt that his chest was full at 
times, but he related that feeling to his enlarged kidneys.  
He had had a rib fracture about three years earlier that was 
causing some chronic pain.

On objective examination the veteran's respiratory rate was 
18.  His lungs showed bronchial breath sounds with no 
wheezes.  His heart rate was regular without murmur, gallop, 
or rub.  There was no lower extremity edema.  The examiner 
noted that previous chest X-ray examinations had been 
unremarkable.  Previous PFTs in the past had shown some mild 
obstructive dysfunction.

The diagnoses were history of smoking from the 5th or 6th 
grade through March of 1967, abstinent since then and mild 
obstructive dysfunction.  The examiner noted that even if 
there were obstructive dysfunction, he knew of no 
relationship between that and Agent Orange.  He noted that 
the current PFTs did show mild airflow obstruction, with 
normal lung volumes and diffusion capacity.  The examiner 
opined that the veteran had some chronic obstructive 
pulmonary disease (COPD) that is probably related to 
cigarette smoking.  The examiner noted that obstructive 
dysfunction could theoretically have some relationship to the 
smoking that occurred during service, but the veteran had a 
longer exposure prior to service.  The examiner noted that 
"[a]pparently addiction did not start on entry in the 
service but was present prior to entry."  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a lung disability, 
claimed as secondary to nicotine dependence.  The medical 
evidence does not demonstrate that the veteran's pulmonary 
disease is related to his smoking of tobacco during his 
active military service or that he became addicted to 
nicotine during his active service.  The Board notes that the 
veteran began smoking in 5th or 6th grade, and in fact stopped 
smoking during his period of active service.  The evidence 
shows that if the veteran was in fact dependent on nicotine 
during service, that dependence began at an early age long 
before service and ended during his period of service rather 
than arising during it.  Consequently, his entire smoking 
history, both during and after military service, may not be 
used as a basis upon which to grant service connection, and 
the preponderance of the evidence is against a finding that 
mild COPD is causally related to service or to any incident 
of service.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt does not apply. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The Schedule provides for the following evaluations for PTSD:  

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 

100 percent for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003) (effective 
Nov. 7, 1996).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32]. 

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social and 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association's 
Diagnostic and Id.; 38 C.F.R. § 4.130 (2003).  

Factual Background

At a VA PTSD examination in July 1997, the veteran complained 
of difficulty falling asleep and staying asleep.  The veteran 
stated that he had distressing recollections of the Vietnam 
War, and diminished interest in significant activities.  He 
avoided crowds; he was single and reported no social 
activities.  

The diagnosis was PTSD, mild, prolonged.  The veteran's GAF 
was 70.  The examiner noted the had indications of PTSD 
evidence by the continuing existence of persistent re-
experiencing the traumatic event, persistent avoidance of 
stimuli and also persistent symptoms of increased arousal.  
His symptomatologies were minimal and considered mild.

The examiner opined that there was a mild PTSD with symptoms 
that did not significantly affect the veteran's occupational, 
social, or other important areas of functioning; the veteran 
had not had a decrease in his proficiency in maintaining 
employment; his employment and lifestyle had been stable 
since 1972.  The situation was quite marginal in determining 
whether disability for PTSD still existed at that time.

At a VA PTSD examination in March 1998, the veteran stated 
that he had been in charge of a lumber-yard owned by his 
family since his separation from service.  He claimed to have 
also worked as a military mercenary in post-service years.  
The examiner found that the veteran's PTSD symptoms were more 
than mild.  The veteran had kidney disease and was awaiting a 
kidney transplant.  On mental status examination, the veteran 
exhibited moderate anxiety and depression, with a shifting 
mood; there was some constriction of range of affect; there 
were no hallucinations, delusions, or suicidal ideations; and 
judgment and insight were intact. 

The examiner found that the veteran showed affective 
restriction, a tendency to withdraw, marked counterphobic 
mechanisms designed to contain anxiety, preference to be by 
himself, exaggerated hypervigilance, difficulty concentrating 
on occasion, a destabilized mood with irritability, marked 
impairment of his ability to conduct ordinary normal 
interpersonal relationships, and marked inability to be 
employed in a level commensurate with his skills.  

The examiner offered an opinion that the veteran's PTSD was 
becoming "moderate to severe, leading towards severe", with 
aspects of generalized anxiety disorder, such as 
restlessness, high muscle tension, feeling keyed up, 
exaggerated startle response, difficulty falling and staying 
asleep, and irritability.

Diagnoses included PTSD, chronic, moderate to severe, and 
dysthymia, moderate, secondary to PTSD.  The examiner 
assigned a GAF score of 60. 

After receipt of the report of the March 1998 PTSD 
examination, a rating decision in June 1998 increased the 
disability evaluation for PTSD to 30 percent.  

The veteran's Vet Center readjustment counseling specialist 
submitted a letter in May 1998.  He noted that the veteran 
reported not getting close to anyone.  He had gone back to 
Vietnam several times.  He had few friends and the few he had 
were dying off from their involvement with operations they've 
been in around the world.  The veteran was noted to be 
isolated, except for people with whom he parachute jumps.  He 
was not sleeping well and never had since being in Vietnam.

VA examined the veteran in July 2000.  He was working as a 
manager for a lumber company owned by his family.  He 
reported that he was staying away from people.  He felt that 
he was not needed and did not want to be involved with any 
activities with anybody.  He was building a brick wall around 
his house so that he could have privacy.

The veteran reported that he had difficulty with people.  He 
often had paranoid thoughts.  He had difficulty sleeping 
because of the recurring nightmares and frightening dreams.  
He reported flashing back to the smell of the river, the 
monsoon season, and also tree lines.  He was afraid that his 
dreams would come true and that he would get killed.  He also 
described dreams of being chased by the enemy.  These 
frightening dreams and nightmares constantly affected his 
day-to-day activities.  He thinks of Vietnam on a daily 
basis.

On mental status examination, the veteran's thoughts were 
clear and coherent, and he was oriented.  His interaction and 
communication were appropriate, although quite restricted to 
his Vietnam experience and how it had affected his life.  His 
insight and judgment were intact; however, there was some 
indication of paranoia.  He was not hallucinating, 
delusional, or having any indication of abnormal impulses.  
His behavior remained within control limits.  His affect and 
mood were appropriate, although he was somewhat anxious as he 
provided information relating to Vietnam.

The examiner found PTSD, mild and chronic.  His GAF was found 
to be 70.  The examiner noted that the veteran was not in 
treatment at the present time.  It was strongly recommended 
that he receive treatment for the disability.  The examiner 
noted that the veteran's paranoia was out of proportion to be 
explained by this PTSD alone.

The veteran was most recently examined in March 2003.  The 
examiner noted that he had reviewed the veteran's claims 
folder.  The examiner reviewed the veteran's treatment 
records at the PTSD clinic at Grand Island.  The veteran 
reported that his intrusive recollections had continued.  The 
recollections and nightmares were at about the same level 
over the previous four to five years.  He continued to have 
rare flashbacks, and he was mentally dwelling on the 
recollections more.

The veteran did not avoid thinking about Vietnam.  He had a 
"war room" in his home.  He was until recently a licensed 
gun dealer and handled automatic weapons.  He restored Jeeps.  
He had been able to maintain his interest.  The veteran 
reported a rather complex history, including serving in 11 
foreign militaries as a mercenary.  He described being 
interviewed by the FBI.  His descriptions did not fit with 
the delusional system but rather an independent pattern of 
behavior that brought him to law enforcement's attention.  He 
described being on good terms with law enforcement in his 
area, and was not considered a threat.  

The veteran had quit working in March 2002.  It appears that 
the PTSD symptoms had caused some constriction in his 
occupational stability, but they were not the reason he had 
quit work.  He had not renewed his license to sell weapons 
because he did not like the hassle that came with it.  He had 
worked for a number of years in a lumbar yard, but felt that 
they had been "carrying" him, so he quit.

The veteran continued to have a restricted range of affect.  
He reported that suicide had crossed his mind, but he had no 
plans or intentions.  He continued to have sleep disturbance 
and continued to be hypervigilant.  He reported that his 
anger and startle response had increased in severity.

The veteran reported living with his girlfriend.  They 
reportedly slept separately because his girlfriend did not 
want to sleep with somebody who kept a loaded .45 under the 
pillow.

The veteran was described as alert and appropriately dressed 
and groomed.  He was at ease during the interview and had 
effective interpersonal skills.  He had appropriate eye 
contact.  His mood was euthymic, but his affect was somewhat 
constricted.  His speech was of normal tone, volume, and 
pacing.  There was no pressure of speech.  Though content 
revealed no delusions, hallucinations, grandiosity, or 
paranoia.  His thought process was logical.  He showed no 
flight of ideas or looseness of association.  He was oriented 
to time, person, place, and situation.  His memory and 
judgment were intact and sensorium clear.  He could abstract 
effectively.  He was not a danger to himself or other.  
Psychological testing was not indicated.

The examiner diagnosed PTSD, chronic, with a current GAF for 
PTSD as 55 indicating a moderate level of symptomatology.  
His GAF over the previous two years had ranged from 55 to 60.  
The examiner noted that the veteran reported some increase in 
the PTSD since he had been seen in 1998.  He was seen every 
few months in the clinic.  He was not on any medication

Review of treatment records from the Grand Island PTSD clinic 
indicates that the veteran had GAF scores of 58 in November 
2002 and February 2003, 55 in June 2003. 

Analysis

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran's symptomatology squarely 
falls within the types of symptoms contemplated in a 30 
percent rating.  He has been described as periodically having 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment, all symptoms included in the criteria for a 30 
percent rating.  There is only infrequent mention restricted 
affect, rather than flattened.  Some disturbance of mood has 
been reported, but that is more accurately described in terms 
of depressed mood, anxiety, and suspiciousness - symptoms 
indicative of a 30 percent rather than a 50 percent rating.  

Additionally, reduced reliability and productivity in his job 
as a lumber yard manager was not been demonstrated; the 
record clearly indicates that the veteran's PTSD was not a 
large factor in his decision to stop working - additionally 
the veteran apparently had extra employment as a gun dealer.  

There has been no indication of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty understanding complex 
commands; any impairment of memory; any impairment of 
judgment; any impaired abstract thinking.

Review of the GAF scores consistently assigned to the veteran 
over the years - 55 to 65 - indicates mild to moderate 
symptomatology or moderate difficulty in social or 
occupational functioning, e.g. few friends, conflicts with 
peers or co-workers.  While some of the examples of such a 
GAF described in the DSM-IV are indicative of a 50 percent 
rating under the VA schedule, the Board finds - as described 
above - that the record does not show the veteran has 
exhibited these symptoms.  

The Board notes that the March 1998 VA examiner described the 
veteran's symptoms as "moderate to severe, leading towards 
severe."  However, the examiner assigned a GAF of 60 
indicating moderate to mild symptoms.  Additionally, the 
symptoms attributable to PTSD and described were commensurate 
with those described by other examiners who did not find the 
veteran's symptoms as leading towards severe.  The Board also 
parenthetically notes that during that period of time, the 
veteran underwent a kidney transplant due to total renal 
failure (for which service connection is granted above).  

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 
5 Vet. App. 36, 42 (1993)(Board failed to evaluate 
credibility and probative value of physicians' statements); 
Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board 
failed in its duty to include analysis of credibility or 
probative value of evidence in support of claim for service 
connection); Miller v. Derwinski, 3 Vet. App. 201, 204 
(1992)(Board must assess credibility and weight of lay 
testimony); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)(when physician accepts veteran's descriptions as 
credible and renders diagnosis thereon, Board has duty to 
assess credibility and weight to be given to the evidence), 
appeal dismissed, 996 F.2d 1236 (Fed. Cir. 1993)(unpublished 
table decision); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

In sum, the Board finds that the veteran's PTSD is manifested 
by depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and restricted affect, i.e. moderate 
symptomatology productive of occasional decreases in work 
efficiency.
The disability picture that has been presented does not more 
nearly approximate considerable social and industrial 
impairment or difficulty in establishing effective work 
and/or social relationships.  

The Board concludes that the veteran's disability picture 
does not more nearly approximate the criteria for a 50 
percent rating, and, therefore, entitlement to a rating in 
excess of 30 percent is not established.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

The claim of service connection for polycystic kidney disease 
as secondary to service-connected hypertension disease is 
granted.

The claim of service connection for a lung disorder, to 
include as a result of tobacco use causing nicotine 
dependence during service, is denied.

Entitlement to the initial assignment of a rating in excess 
of 30 percent for PTSD is denied.





REMAND

The Board finds that given the favorable outcome of the 
veteran's claim of entitlement to secondary service 
connection for polycystic kidney disease, further development 
is necessary pursuant to VA's duty to assist.  38 C.F.R. 
§ 3.159 (2003).  While the veteran asserts his in service 
exposure to Agent Orange or herbicides while stationed in 
Vietnam caused his skin cancer the Board is obligated to 
examine all potential theories of service connection.  See 
Schroeder v. West, 212 F.3d 1265 (Fed.Cir. 2000) (VA must 
consider all theories of entitlement for service connection 
for the same underlying disorder as a single 'claim').

In October 2002, the veteran's VA dermatologist submitted a 
statement noting that he was treated every three to four 
months for evaluation and treatment of multiple precancerous 
lesions known as actinic keratoses as well as multiple skin 
cancers, both basal cell carcinomas and squamous cell 
carcinomas.  The dermatologist noted that the veteran had a 
long-standing history of skin cancer and the problem was 
worsened because he is a kidney transplant recipient and was 
on immunosuppressive medication.  It was noted that such 
continued to be a life long problem for the veteran and 
represented a significant risk to his health.

The Board finds that an opinion addressing the potential of 
secondary service connection for skin cancer, based upon 
aggravation by the immunosuppressive medications prescribed 
for the kidney transplant, is necessary for an equitable 
disposition of the veteran's claims.  The VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination 38 C.F.R. § 3.159(c)(4) 
(2003).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

The RO must provide the veteran and his service organization 
the appropriate notice under the VCAA, to include what he 
must show to prevail in these claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The RO should also be cognizant of a recent decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), in which the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claim of the impact of the 
notification requirements on the claim.  
Also, as noted above, the RO must be 
cognizant of the recent Federal Circuit 
decision, PVA, supra, which held invalid 
the provisions of 38 C.F.R. 
§ 3.159(b)(1), which allowed a decision 
to be made before the one year period for 
submitting new evidence had expired.  The 
veteran must be notified that he has one 
year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1).  

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of any skin cancer 
that may be present.  Following the review 
of the claims file, medical history, 
clinical examination of the skin, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any skin cancer that 
is present was caused or aggravated 
(defined as a worsening of underlying 
condition versus a temporary flare-ups of 
symptoms) by treatment for his service-
connected kidney disorder, to include the 
use of immunosuppressive medication.  If 
the examiner finds such aggravation, he 
should express an opinion as to the degree 
of aggravation above the baseline degree 
of skin cancer that was existent prior to 
the use of the medications.

3. Thereafter, the RO should readjudicate 
the claim for service connection for skin 
cancer.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



